Opinion issued January 29, 2009 			





 


 

 In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00869-CR
____________

IN RE MARIN LUGO, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION
	Upon consideration of relator's motion for rehearing, we	deny the motion,
withdraw our opinion of December 4, 2008, and substitute the following in its place.
	Relator, Marin Lugo, has filed a pro se petition for writ of mandamus. (1) Lugo
requests that this Court reverse the trial court's ruling that allowed his retained
counsel, Edward P. Silas to withdraw. (2)  Lugo has not Shown an inadequate remedy
by appeal.  Tex. Gov't Code Ann. § 22.221(a), (b) (Vernon Supp. 2008).  See
Walker v. Packer, 827 S.W.2d 833, 839 (Tex. 1992). 	The petition for writ of mandamus is denied.
	It is so ORDERED.
PER CURIAM

Panel consists of Justices Taft, Keyes, and Alcala.
Do not publish.  Tex. R. App. P. 47.2(b).

1.    	The underlying proceeding, trial court cause number 1104195, is
pending in the 184th District Court, Harris County. 
2.    	We note that the trial court has appointed counsel Gilberto Villarreal to
represent relator in trial court cause number 1104195.